                              United States District Court
                                        for the
                              Southern District of Florida

Thomas Kinne, Plaintiff,           )
                                   )
v.                                 )
                                   ) Civil Action No. 18-62183-Civ-Scola
IMED Health Products, LLC, and     )
Christopher McCall, Defendants.    )
                     Order Denying Motion to Dismiss
       Plaintiff Thomas Kinne has filed suit, seeking relief for unpaid overtime
wages and the willful filing of fraudulent information returns by IMED Health
Products, LLC (“IMED”) and Christopher McCall (together, “Defendants”). In
response, the Defendants submit Kinne’s complaint should be dismissed for its
failure to state a claim under the Fair Labor Standards Act (FLSA) and 26
U.S.C § 7434. (Def.’s Mot., ECF No. 14.) After careful analysis, the Court mostly
disagrees with the Defendants and finds Kinne has indeed stated a claim for
relief under both the FLSA and 26 U.S.C. § 7434. The Court agrees with the
Defendants, however, that Kinne has not sufficiently alleged individual
coverage under the FLSA. The Court therefore denies the Defendants’ motion
in large part but grants it with respect to Kinne’s allegations as to individual
coverage. (ECF No. 14.)

    1. Background1
       Kinne worked for Dependable Healthcare, a wholesales medical supplies
company owned by IMED, where he provided marketing, sales, and delivery
services. (Compl. at ¶¶ 5, 7, ECF No. 1.) Kinne worked approximately 50 hours
per week from July 2015 to January 2018, excluding April through mid-July
2017. (Id. at ¶ 22.) However, Kinne did not receive overtime pay. (Id. at ¶ 19.)
Kinne’s salary was supposed to have been $500 per week plus commissions;
the Defendants, however, never paid him the commissions. (Id. at ¶ 23.) The
Defendants controlled the manner and scope of Kinne’s employment. (Id. at ¶
28.) Initially, the Defendants classified Kinne as an employee and provided him
a W-2. (Id. at ¶¶ 17-18.) Beginning in mid-2016, however, the Defendants
issued Kinne a Form 1099 and identified him as an independent contractor.



1
 The Court accepts the complaint’s allegations, as set forth below, as true for the purposes of
evaluating the motion to dismiss. Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d
1364, 1369 (11th Cir. 1997).
(Id. at ¶ 37.) The amount listed on the 2017 Form 1099—$22,900—did not
reflect the amount paid to Kinne during that year—$13,800. (Id. at ¶ 38.)
       McCall is the owner and operator of IMED and has operational control of
IMED’s functions: hiring and firing employees, setting wages, retaining time
and/or wage records, supervising and controlling Kinne’s work, and the power
to stop any illegal pay practices. (Id. at ¶¶ 8-10.) At all times relevant to this
dispute, IMED’s gross revenue exceeded $500,000. (Id. at ¶ 14.)

   2. Legal Standard
       A court considering a motion to dismiss, filed under Federal Rule of Civil
Procedure 12(b)(6), must accept all allegations in the complaint as true,
construing them in the light most favorable to the plaintiff. Pielage v.
McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). Although a pleading need
only contain a short and plain statement of the claim showing that the pleader
is entitled to relief, a plaintiff must nevertheless articulate “enough facts to
state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,
550 U.S. 544, 570 (2007). Faced with a motion to dismiss, a court should
therefore “1) eliminate any allegations in the complaint that are merely legal
conclusions; and 2) where there are well-pleaded factual allegations, ‘assume
their accuracy and then determine whether they plausibly give rise to an
entitlement to relief.’” Am. Dental Ass’n. v. Cigna Corp., 605 F.3d 1283, 1290
(11th Cir. 2010) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 662 (2009)).

   3. Kinne sufficiently pleads a cause of action under the FLSA.
       The FLSA requires an employer to pay its employee “an overtime wage of
one and one-half times his regular rate for all hours he works in excess of forty
hours per week.” See Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d
1292, 1298 (11th Cir. 2011); see also 26 U.S.C. § 207(a). “If a covered employee
is not paid the statutory wage, the FLSA creates for that employee a private
cause of action against his employer for the recovery of unpaid overtime wages
and back pay.” Josendis, 662 F.3d at 1298; see also 26 U.S.C. § 216(b). “In
order to be eligible for FLSA overtime, however, an employee must first
demonstrate that he is ‘covered’ by the FLSA.” Josendis, 662 F.3d at 1298. This
requires a showing that the jurisdictional prerequisite of “interstate commerce”
exists in a given case, a showing that may be made by establishing “individual
coverage” or “enterprise coverage.” Id. Here, the court finds that the complaint
alleges only enterprise coverage.
   A. Kinne does not sufficiently allege individual coverage under the
      FLSA.
       To assert individual coverage, an employee must show that “he is directly
and regularly ‘engaged in’ interstate commerce.” Id. (emphasis in original)
(citing Thorne v. All Restoration Servs. Inc., 448 F.3d 1264, 1266 (11th Cir.
2006)). Thus, an employee must allege that he was “directly participating in the
actual movement of persons or things in interstate commerce by (i) working for
an instrumentality of interstate commerce, e.g., transportation or
communication industry employees, or (ii) by regularly using the
instrumentalities of interstate commerce in his work, e.g., regular and
recurrent use of interstate telephone, telegraph, mails, or travel.” Id. (citations
omitted).
       Here, Kinne alleges that his work for the Defendants included
“marketing, sales, and deliveries.” (Compl. at ¶ 5.) Although, Kinne contends
that the Court can infer this means Kinne made and received interstate
telephone calls, it is not enough for the Court to find that Kinne directly
participated in the actual movement of persons or things in interstate
commerce on a recurrent basis. See Curry v. High Springs Family Practice &
Diagnosis Center, Inc., No. 1:08-cv-0008-MP-AK, 2009 WL 3163221, at *3–4
(N.D. Fla. Sept. 30, 2009) (holding that a plaintiff was not engaged in commerce
under the FLSA because her communication with out-of-state insurers, which
occurred two or three times per week, “did not rise to the level of regular
activities in interstate commerce”). Although a plaintiff “need not do much” to
plead individual or enterprise coverage, this Court has held that a plaintiff fails
to adequately plead individual coverage where the plaintiff does not allege
specific facts concerning the nature of the plaintiff’s work and whether the
work involved a connection to interstate commerce. Ceant v. Aventura
Limousine & Transp. Serv., Inc., 874 F. Supp. 2d 1373, 1377 (S.D. Fla. 2012)
(Scola, J.); see also Perez v. Muab, Inc., No. 10-62441, 2011 WL 845818, at *3
(S.D. Fla. Mar. 7, 2011) (Cohn, J.) (mere recitation of the statutory language
that an individual was engaged in commerce is insufficient to allege individual
coverage). The Court agrees with the Defendants that Kinne’s allegations
relating to individual coverage are too conclusory to state a claim. The Court
therefore dismisses, without prejudice, Kinne’s claim to the extent he claims
individual coverage under the FLSA.

   B. Kinne alleges enterprise coverage under the FLSA.
     An employee may assert “enterprise coverage” if his employer (1) has
employees engaged in interstate commerce or in the production of goods for
interstate commerce, or employees who handle, sell, or otherwise work on
goods or materials that have been moved in, or produced for, interstate
commerce by any person, and (2) has gross volume sales or business of at least
$500,000 annually. 26 U.S.C. § 203(s)(1)(A). “To satisfy the first prong, [a]
[p]laintiff must demonstrate that, on a regular and recurrent basis, at least two
of [the] [d]efendants’ employees engaged in commerce or handled goods and
material that have been moved in commerce.” Williams v. Signature Pools &
Spas, Inc., 615 F. Supp. 2d 1374, 1378 (S.D. Fla. 2009) (Ungaro, J.). Tools
used by a company’s employee in connection with an employer’s commercial
activity are materials handled by the employee within the meaning of the FLSA.
Polycarpe v. E & S Landscaping Serv., Inc., 616 F.3d 1217, 1226 (11th Cir.
2010).
       Here, Kinne alleges that the Defendants employ two or more people “who
have regularly sold, handled, or otherwise worked on goods and/or materials
that have been moved in or produced for commerce.” (Compl. at ¶ 13.) Kinne
also alleges that he engaged in “sales, marketing, and deliveries” for the
Defendants’ “wholesale medical supplies company.” (Id. at ¶¶ 5, 7.) Construing
the facts in the light most favorable to Kinne, it is reasonable to infer that a
wholesale medical supplies company is engaged in interstate commerce and
that to market, sell, or deliver medical supplies, employees use transportation
or example products that are considered materials moved in interstate
commerce. See Charles v. Artistic Landscape Creations, Inc., No. 14-62740-CIV-
COHN/SELTZER, 2015 WL 11201175, at *2 (S.D. Fla. April 20, 2015) (Cohn,
J.) (where the Court inferred enterprise coverage from the plaintiff’s allegation
that he drove vehicles for a landscaping business). Certainly, “to properly allege
individual or enterprise coverage, [an FLSA plaintiff] need not do much. Aside
from stating the nature of his work and the nature of [his employer’s] business,
he must provide only straightforward allegations connecting that work to
interstate commerce.” Ceant, 874 F. Supp. 2d at 1378; see also Gonzalez v.
Unidad of Miami Beach, Inc., 2011 WL 2983671, at *2 (S.D. Fla. July 22, 2011)
(Huck, J.) (FLSA coverage properly stated where complaint alleged that
defendants’ employees “regularly sold, handled, or otherwise worked on goods
and/or materials that had been moved or produced for commerce,” and that
defendant “was an enterprise engaged in commerce . . . as defined by the
FLSA”). Based on the nature of the business alleged in this case, it is simply
not plausible, at the motion-to-dismiss stage, to imagine such a company
operating wholly intrastate. Further, although the Defendants argue that Kinne
fails to distinguish between materials and goods, the Court can infer from the
facts that the goods the Defendants’ employees handle are in fact medical
supply products that are not consumed by the employer. See Polycarpe, 616
F.3d at 1226–27. Additionally, Kinne fulfills the second prong of enterprise
coverage by alleging the Defendants’ gross revenue exceeds $500,000 for the
past three years. (Compl. at ¶ 14.) Thus, Kinne sufficiently pleads enterprise
coverage under the FLSA.

   4. Kinne sufficiently pleads a violation of Section 7434.
       The complaint also alleges that the Defendants willfully filed a fraudulent
information return due to the Defendant’s intentional misclassification of Kinne
as an independent contractor rather than as an employee and misstatement of
the amount of money actually paid to Kinne, in violation of 26 U.S.C. § 7434.
(Compl. at ¶¶ 37–40.) Section 7434 provides that “[i]f any person willfully files a
fraudulent information return with respect to payments purported to be made
to any other person, such other person may bring a civil action for damages
against the person so filing such return.” 26 U.S.C. § 7434(a).
       To establish a claim for tax fraud under Section 7434, Kinne must show
(1) that the Defendants issued an information return; (2) that the information
return was fraudulent; and (3) that the Defendants willfully issued a fraudulent
information return. Seijo v. Casa Salsa, Inc., No. 12-60892-Civ., 2013 WL
6184969, at *7 (S.D. Fla. Nov. 25, 2013) (Scola, J.) (citing Pitcher v. Waldman,
No. 1:11-cv-148, 2012 WL 5269060, at *4 (S.D. Ohio Oct. 23, 2012). As the
Defendants point out, case law in the Eleventh Circuit discussing the pleading
standard for filing fraudulent tax returns is sparse. However, “circuit courts
around the country have found that ‘willfulness’ in the context of the statute
‘connotes a voluntary, intentional violation of a legal duty,’ and that tax fraud
typically requires ‘intentional wrongdoing.’” Leon v. Tapas & Tintos, Inc., 51 F.
Supp. 3d 1290, 1297 (S.D. Fla. 2014) (Moreno, J.) (citing Vandenheede v.
Vecchio, 541 Fed. App’x 577, 580 (6th Cir. 2013); Granado v. Comm’r, 792 F.2d
91, 93 (7th Cir. 1986)).
       With respect to the first element, Kinne alleges the Defendants filed 1099
forms, which are in fact information returns. The second element requires
proof that the return was fraudulent, which means it was not an error but
rather an intentional wrongdoing. Pitcher, 2012 WL 5269060 at *5. “Bare
assertions that [the] Defendants ‘knew’ the returns to be false . . . without
specific facts as to the who, what, when, why or how surrounding the actual
filing of returns – does not meet the standard for pleading tax fraud.” Leon, 51
F. Supp. 3d at 1298. Kinne contends that he states the who, what, when, why,
and how of the Defendants’ allegedly unlawful acts by means of the following
allegations: (1) the Defendants filed 1099 forms instead of W-2 forms for 2016–
2018, (2) to avoid paying taxes, (3) by misclassifying him as an independent
contractor and misstating the amount of money paid, (4) despite McCall’s
knowledge and control over Kinne’s scope of employment. (Compl. at ¶¶ 37–
42.) With respect to the third element, the Court can infer that the Defendant’s
intentionally filed incorrect forms at this stage in the pleadings because McCall
had knowledge of Kinne’s scope of employment, due to McCall’s control of
IMED employees, and because at some point in 2016 the Defendants decided
to file a Form 1099 instead of a W-2 for Kinne. (Compl. at ¶ 18.)
        Although no United States Circuit Court has addressed the issue, some
district courts have concluded that Section 7434 creates a private cause of
action only where the information return is fraudulent with respect to the
amount purportedly paid to the plaintiff. Tran v. Tran, 239 F. Supp. 3d 1296,
1297 (M.D. Fla. 2017). Here, the Defendants’ argue that “[i]t is clear that
[Kinne’s] claim is based solely on the issuance of Form 1099 and not an alleged
wrong amount.” (Def.’s Mot. at 9.) However, the Defendants fail to notice that
the complaint does in fact allege that the Defendants misrepresented the
amount of money paid to Kinne on the Form 1099. (Compl. at ¶¶ 23, 38.) As
alleged, the Defendants represented Kinne was paid $22,900 on his 2017 Form
1099 when, in fact, they had only paid him $13,800. (Id. at ¶ 38.)
        The Defendants also contend that Kinne has not sufficiently alleged that
McCall individually issued the fraudulent form. The Court disagrees. Instead,
the Court finds “[t]he complaint can be fairly read to aver that [both]
defendants are responsible for the alleged conduct.” Kyle K. v. Chapman, 208
F.3d 940, 944 (11th Cir. 2000). The Court interprets Kinne’s allegations
against both Defendants to mean that he has a good faith belief to allege that
both Defendants were equally and coextensively responsible for the alleged
conduct. At minimum, the Court can reasonably infer that McCall, as an owner
with operational control, including control over employment practices and
compensation, had control over the filing of the allegedly fraudulent return.
        In sum, Kinne sufficiently pleads a violation of Section 7434 against both
Defendants.

   5. Conclusion
     For the reasons set forth above, the Court grants the Defendant’s motion
(ECF No. 6) in part and denies it in part (with respect to individual coverage).
The Defendants must respond to the complaint on or before July 12, 2019.
      Done and ordered at Miami, Florida, on July 3, 2019.

                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
